t c summary opinion united_states tax_court nader ghazitehrani and farzaneh zamanizadeh petitioners v commissioner of internal revenue respondent docket no 12653-05s filed date nader ghazitehrani and farzaneh zamanizadeh pro sese aimee r lobo-berg thomas j travers and anna l rooney specially recognized for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether a distribution from a qualified_retirement_plan is subject_to the 10-percent additional tax under sec_72 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in vancouver washington unless otherwise indicated all references to petitioner are to mr ghazitehrani beginning in petitioner worked as an engineer for the boeing company boeing boeing maintained a sec_401 retirement_plan to which petitioner contributed in or about petitioner borrowed approximately dollar_figure from the retirement_plan petitioner was terminated from boeing in when he was approximately years old at that time the unpaid balance of the loan from the retirement_plan was dollar_figure petitioners reported that amount as a taxable_distribution on their joint federal_income_tax return but did not report a 10-percent additional tax on the distribution petitioners prepared their tax_return using turbotax a tax preparation software program respondent determined that the dollar_figure distribution was subject_to a 10-percent additional tax under sec_72 respondent issued petitioners a notice_of_deficiency on date petitioners timely petitioned the court for redetermination of the deficiency at some point after the petition was filed petitioners were divorced at trial ms zamanizadeh indicated that she wished to seek relief under sec_6015 which is commonly referred to as innocent spouse relief petitioner stated that he did not object to ms zamanizadeh’s being granted relief the court held the record open to permit ms zamanizadeh to file an administrative claim with respondent in date respondent informed the court that ms zamanizadeh had been granted relief under sec_6015 the court then closed the record discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances we decide this case without regard to the burden_of_proof accordingly we need not decide whether sec_7491 applies in this case sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to percent of the portion of the amount which is includable in gross_income a qualified_retirement_plan includes a sec_401 plan see sec_401 k c petitioners do not dispute that the unpaid balance of the loan from the sec_401 plan was an early distribution which was includable in gross_income the 10-percent additional tax does not apply to certain distributions including distributions to an employee age or older on account of the employee’s disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age to an employee for medical_care or to an alternate_payee pursuant to a qualified_domestic_relations_order sec_72 petitioners do not argue that they satisfy any of the enumerated exceptions under sec_72 instead petitioners contend that the additional tax should not apply pursuant to sec_7491 the commissioner bears the burden of production with respect to any penalty addition_to_tax or additional_amount even if the dollar_figure additional tax under sec_72 is an additional_amount for which respondent bears the burden of production respondent has met such burden by showing that petitioner received the distribution when he wa sec_53 years old see milner v commissioner tcmemo_2004_111 n because of financial hardship we have held however that general financial hardship is not an exception to the additional tax milner v commissioner tcmemo_2004_111 in the alternative petitioners argue that any errors on their return are attributable to the turbotax program thus petitioners contend they should not be liable for the additional tax we disagree even if the turbotax program was at fault a poorly prepared return is simply no reason to relieve taxpayers of taxes which were legally owing and which would have been paid upon the filing of their return if their return had been correctly calculated see kelly v commissioner tcmemo_1983_156 we sustain respondent’s determination that the dollar_figure distribution from boeing is subject_to the 10-percent additional tax under sec_72 because respondent has granted ms zamanizadeh relief under sec_6015 petitioner shall be solely liable for the deficiency reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate decision will be entered
